Exhibit 10.1

 

CITIGROUP GLOBAL MARKETS INC.

390 GREENWICH STREET

NEW YORK, NY 10013

 

MORGAN STANLEY SENIOR FUNDING, INC.

1585 BROADWAY

NEW YORK, NY 10036

February 25, 2014

UTi Worldwide Inc.

c/o UTi, Services, Inc.

100 Oceangate, Suite 1500

Long Beach, CA 90802

 

Attention: Richard Rodick

Executive Vice President and Chief Financial Officer

$150 Million Senior Secured Asset-Based Revolving Credit Facility and

Senior Secured Backstop Cash Flow Revolving Credit Facility

COMMITMENT LETTER

Ladies and Gentlemen:

UTi Worldwide Inc., a British Virgin Islands corporation (the “Company” or
“you”), has advised Citi (as defined below) and MS (as defined below) that you
desire to establish (i) a $150 million senior secured asset-based revolving
credit facility (the “ABL Facility”) and (ii) to the extent, if any, that
(x) availability under the ABL Facility on the Closing Date (as defined in Annex
I attached hereto), prior to giving effect to any borrowings on the Closing Date
plus (y) the Backstop Commitment Reduction Amount (as defined below), is less
than $150 million, a senior secured backstop cash flow revolving credit facility
in an amount to be determined on or prior to the Closing Date not to exceed, if
greater than zero, the result of (I) $150 million minus (II) the borrowing base
set forth in the Closing Date borrowing base certificate of the Company minus
(III) the Backstop Commitment Reduction Amount (the “Backstop Facility”, and
together with the ABL Facility, the “Facilities”, and each, a “Facility”), the
proceeds of which would be used by the Company (i) to refinance or replace the
Company’s (A) Credit Agreement dated as of June 24, 2011, among the Company,
each of the subsidiary guarantors party thereto and Bank of the West, as amended
from time to time (the “Bank of the West Facility”), (B) Agreement Relating to a
Credit Facility dated as of January 28, 2013 between UTi Deutschland GmbH, a
subsidiary of the Company, and Commerzbank Aktiengesellschaft, as amended from
time to time (the “Commerzbank Facility”), (C) Amended and Restated Letter of
Credit and Cash Draw Agreement dated as of June 24, 2011, among the Company,
each of the subsidiary guarantors party thereto and Nedbank Limited, as amended
from time to time (the “Nedbank Facility”), and (D) Amended and Restated Letter
of Credit Agreement dated as of June 24, 2011, among the Company, each of the
subsidiary guarantors party thereto and The Royal Bank of Scotland plc, as
amended from time to time (the “RBS Facility”, and together with the Bank of the
West Facility,



--------------------------------------------------------------------------------

the Commerzbank Facility and the Nedbank Facility, the “Existing Facilities”),
(ii) to pay related transaction costs, fees and expenses, (iii) to provide
working capital from time to time for the Borrowers (as defined in Annex I) and
their subsidiaries and (iv) for other general corporate purposes of the
Borrowers and their subsidiaries.

Subject to the terms and conditions of this commitment letter and the attached
Annex I and Annex II (collectively, and together with the Fee Letter referred to
below, and as amended or otherwise modified from time to time, this “Commitment
Letter”), (a) Citigroup Global Markets Inc. (“CGMI”), on behalf of Citi (as
defined below), is pleased to inform the Company of Citi’s several, but not
joint, commitment to provide 50% of the entire principal amount of each Facility
up to an aggregate principal amount of $75,000,000 and to act as administrative
agent and collateral agent for each of the Facilities and (ii) MS is pleased to
inform you of its several, but not joint, commitment to provide 50% of the
entire principal amount of each Facility up to an aggregate principal amount of
$75,000,000.

For purposes of this Commitment Letter, (a) “Citi” means CGMI, Citibank, N.A.,
Citicorp North America, Inc. and/or any of their affiliates as may be
appropriate to consummate the transactions contemplated hereby; (b) “MS” means
Morgan Stanley Senior Funding, Inc. and/or any of its affiliates as may be
appropriate to consummate the transactions contemplated hereby; (c) “Commitment
Party” means each of Citi and MS, (d) “Backstop Commitment Reduction Amount”
means the sum of (i) the amount of any gross cash proceeds of the Convertible
Notes in excess of $350 million issued on or prior to the Closing Date, taking
into account the gross cash proceeds received from the exercise of any greenshoe
option or other follow-on offering or size increase in respect of the
Convertible Notes plus (ii) after the date hereof, the amount of any commitments
obtained, or any gross cash proceeds received, by the Company or any of its
subsidiaries from any Credit Facilities (whether or not in effect on the date
hereof) on or prior to the Closing Date, and (e) “Credit Facilities” means, with
respect to the Company or any of its subsidiaries, one or more debt facilities
(other than the Facilities) or other financing arrangements providing for
revolving credit loans, term loans, issuance of bonds, notes or similar
instruments, letters of credit or other indebtedness; provided, that Credit
Facilities shall not include any debt facilities or other financing arrangements
consummated after the date hereof but prior to the Capital Markets Transactions
and repaid in full on or prior to the Closing Date.

The commitment and other obligations of each Commitment Party hereunder are
several and not joint. No Commitment Party is responsible for the performance of
the obligations of another Commitment Party, and the failure of a Commitment
Party to perform its obligations hereunder will not prejudice the rights of any
other Commitment Party hereunder.

Section 1. Conditions Precedent. Each Commitment Party’s commitment and other
obligations hereunder are subject to the following conditions precedent:

(a) the preparation, execution and delivery of mutually acceptable loan
documentation, including without limitation, a credit agreement, security
agreements, guaranties and other agreements, incorporating the terms and
conditions outlined in this Commitment Letter (as amended or otherwise modified
from time to time, the “Operative Documents”);

 

2



--------------------------------------------------------------------------------

(b) the accuracy and completeness in all material respects of all
representations that the Company makes to the Commitment Parties and all
information that the Company furnishes to the Commitment Parties;

(c) the Company’s compliance with the terms of this Commitment Letter, including
without limitation, the payment in full of all fees, expenses and other amounts
payable under this Commitment Letter;

(d) the Company shall have received gross cash proceeds of not less than
$525 million from the issuance by the Company of (i) not less than $350 million
of convertible notes as described in the offering memorandum dated February 26,
2014 relating to the Convertible Notes (without giving effect to any subsequent
modifications or amendments that are materially adverse to the Commitment
Parties without the consent of the Commitment Parties) (the “Convertible
Notes”), and (ii) not less than $175 million of preferred stock as described in
the amendment to the memorandum of association of UTi Worldwide, Inc. attached
as Annex B to the Share Purchase Agreement dated February 26, 2014 relating to
the Preferred Stock (without giving effect to any subsequent modifications or
amendments that are materially adverse to the Commitment Parties without the
consent of the Commitment Parties) (the “Preferred Stock”, together with the
Convertible Notes, the “Capital Markets Transactions”), in each case pursuant to
registered offerings or private placements;

(e) the Company’s redemption of its 4.10% Senior Unsecured Guaranteed Notes,
Series A, and 3.50% Senior Unsecured Guaranteed Notes, Series B, issued pursuant
to a Note Purchase Agreement, dated as of January 25, 2013, among the Company,
certain subsidiaries of the Company, as guarantors, The Prudential Insurance
Company of America (“Prudential”) and a limited number of entities affiliated
with, or managed by, Prudential, which redemption shall have occurred
substantially concurrently with the Capital Markets Transactions;

(f) the satisfaction of the other conditions precedent to the closing of the
Facilities contained in Annex I and Annex II; and

(g) the Company shall have engaged and be continuing to engage a financial
advisor of nationally recognized standing reasonably acceptable to the
Commitment Parties on terms and conditions, and with a scope of services,
reasonably acceptable to the Commitment Parties.

Section 2. Commitment Termination. Each Commitment Party’s commitment and other
obligations set forth in this Commitment Letter will terminate on the earlier of
(a) the date the Operative Documents become effective, and (b) April 30, 2014.
Notwithstanding the foregoing, the termination of any Commitment Party’s
commitment and other obligations hereunder will not affect the Fee Letter or
Sections 3 through 13, which provisions will survive any such termination.

Section 3. Syndication. Each Commitment Party reserves the right, before or
after the execution of the Operative Documents, to syndicate all or a portion of
each Facility (including all or part of such Commitment Party’s commitment) to
one or more other financial institutions, that will become parties to the
Operative Documents pursuant to a syndication to be managed by Citi (the
financial institutions becoming parties to the Operative Documents being
collectively referred to

 

3



--------------------------------------------------------------------------------

herein as the “Lenders”). Citi will manage all aspects of the syndication of the
Facilities in consultation with the Company, including the timing of all offers
to potential Lenders, the determination of the amounts offered to potential
Lenders, the acceptance of commitments of the Lenders, the assignment of any
titles (other than as set forth below) and the compensation to be provided to
the Lenders.

The Company will take all reasonable action, as any Commitment Party may
reasonably request, to assist the Commitment Parties in forming a syndicate
reasonably acceptable to the Commitment Parties and reasonably acceptable to the
Company, which acceptance will not be unreasonably withheld, conditioned or
delayed. The Company’s assistance in forming such a syndicate will include,
without limitation (a) making senior management and representatives of the
Company available to participate in information meetings with potential Lenders
at such times and places as any Commitment Party may reasonably request;
(b) using the Company’s reasonable best efforts to ensure that the syndication
efforts benefit from the Company’s existing lending relationships; (c) assisting
(including using its reasonable best efforts to cause its affiliates and
advisors to assist) in the preparation of a confidential information memorandum
for each Facility and other marketing materials to be used in connection with
the syndication of each Facility; and (d) promptly providing the Commitment
Parties with all other information reasonably deemed necessary by any of them to
successfully complete the syndication of each Facility.

The Company acknowledges that (a) the Commitment Parties may make available any
Information and Projections (each as defined in Section 8) (collectively, the
“Company Materials”) to potential Lenders by posting the Company Materials on
IntraLinks, Debtdomain, the Internet or another similar electronic system (the
“Platform”) and (b) certain of the potential Lenders may be public side Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Company or its securities) (each, a “Public Lender”). The Company
agrees that (i) at the request of any Commitment Party, it will prepare a
version of the information package and presentation to be provided to potential
Lenders that does not contain material non-public information concerning the
Company or its securities for purposes of United States federal and state
securities laws; (ii) all Company Materials that are to be made available to
Public Lenders will be clearly and conspicuously marked “PUBLIC” which, at a
minimum, will mean that the word “PUBLIC” will appear prominently on the first
page thereof; (iii) by marking Company Materials “PUBLIC,” the Company will be
deemed to have authorized the Commitment Parties and the proposed Lenders to
treat such Company Materials as not containing any material non-public
information (although they may be confidential or proprietary) with respect to
the Company or its securities for purposes of United States federal and state
securities laws; (iv) all Company Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Lender;” and
(v) the Commitment Parties will be entitled to treat any Company Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Lender.”

It is understood that in connection with your assistance described above, you
will provide customary authorization letters (in the case of a public-side
version of the Company Materials, containing a representation as to the absence
of material non-public information therefrom), reasonably satisfactory to the
Commitment Parties, authorizing the distribution of the Company Materials to
prospective Lenders.

 

4



--------------------------------------------------------------------------------

To ensure an effective syndication of each Facility, the Company agrees that
until the termination of the syndication (as determined by the Commitment
Parties but which shall not occur later than 90 days after the Closing Date),
the Company will not, and will not permit any of its affiliates to, syndicate or
issue, attempt to syndicate or issue, announce or authorize the announcement of
the syndication or issuance of, or engage in discussions concerning the
syndication or issuance of, any debt facility or debt security (including any
renewals thereof) in the commercial bank market or the international debt
market, without the prior written consent of the Commitment Parties; provided,
however, that the foregoing will not limit the Company’s ability to issue
commercial paper, other short-term debt programs currently in place, equity or
public debt securities, convertible debt securities pursuant to a private
placement or any securities pursuant to the Capital Markets Transactions.

Citi will act as the sole administrative agent and collateral agent for each
Facility, MS will act as syndication agent for each Facility, and CGMI and MS
will act as joint lead arrangers and joint bookrunners for each Facility. It is
understood and agreed that Citi will have “left” placement in all marketing
materials and other documentation used in connection with each Facility. No
additional agents, co-agents or arrangers will be appointed, no other titles
awarded and no compensation (except as set forth in this Commitment Letter and
the Fee Letter) will be paid, without the consent of the Commitment Parties;
provided, however, that the parties hereto hereby agree that the existing
relationship banks of the Company may be awarded roles and titles to be agreed
upon by the parties hereto.

The Commitment Parties agree, for their mutual benefit and consideration, that
from the date hereof until the earlier to occur of (a) the execution of a
syndication management letter among the Commitment Parties and (b) the
completion of the primary syndication of each Facility, without the consent of
the other Commitment Parties, no Commitment Party will enter into any sale,
assignment, participation, syndication of or other transfer of any kind
whatsoever, including without limitation, by means of credit default, total
return or other swaps or other synthetic transfers of risk, or agreement to do
any of the foregoing, with respect to any loans or commitments under any
Facility (a “Transfer”), unless such Transfer is first offered to the other
Commitment Parties and such Transfer is made on a pro rata basis among all
Commitment Parties electing to participate in such Transfer. Notwithstanding
anything to the contrary, the restriction in the preceding sentence will not
include Transfers to any commonly controlled affiliates of a Commitment Party
(other than any such affiliate that is an investment fund organized for the
purpose of investing in, trading or managing debt obligations similar to those
of the Company); provided that such affiliate agrees to be bound by the terms
set forth in this paragraph.

Section 4. Fees. In addition to the fees described in Annex I and Annex II, the
Company will pay the non-refundable fees set forth in the letter agreement dated
the date hereof (as amended or otherwise modified from time to time, the “Fee
Letter”) among the Company and the Commitment Parties. The terms of the Fee
Letter are an integral part of each Commitment Party’s commitment and other
obligations hereunder and constitute part of this Commitment Letter for all
purposes hereof.

 

5



--------------------------------------------------------------------------------

Section 5. Indemnification. The Company will indemnify and hold harmless each
Commitment Party, each Lender and each of their respective affiliates and each
of their respective officers, directors, employees, advisors, agents and
representatives (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including without limitation,
fees and disbursements of counsel), that may be incurred by or asserted or
awarded against any Indemnified Party (including without limitation, in
connection with any investigation, litigation or proceeding or the preparation
of a defense in connection therewith), in each case, arising out of or in
connection with or by reason of this Commitment Letter, the Operative Documents,
the Facilities or the transactions contemplated hereby or thereby in connection
with the Facilities or any actual or proposed use of the proceeds of any
Facility, except to the extent such claim, damage, loss, liability or expense is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from such Indemnified Party’s gross negligence, willful
misconduct or material breach in bad faith of this Commitment Letter. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this paragraph applies, such indemnity will be effective whether or not such
investigation, litigation or proceeding is brought by the Company, any of its
directors, security holders or creditors, an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated.

No Indemnified Party will have any liability (whether in contract, tort or
otherwise) to the Company or any of its affiliates or any of their respective
security holders or creditors for or in connection with the transactions
contemplated hereby, except to the extent such liability is determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence, willful misconduct or
material breach in bad faith of this Commitment Letter. In no event, however,
will any Indemnified Party be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including without limitation, any
loss of profits, business or anticipated savings).

The Company acknowledges that information and other materials related to each
Facility and the transactions contemplated hereby may be transmitted through the
Platform. No Indemnified Party will be liable to the Company or any of its
affiliates or any of their respective security holders or creditors for any
damages arising from the use by unauthorized persons of information or other
materials sent through the Platform that are intercepted by such persons.

Section 6. Costs and Expenses. The Company will pay, or reimburse the Commitment
Parties on demand for, all reasonable and documented out-of-pocket costs and
expenses incurred by any of them (whether incurred before or after the date
hereof) in connection with each Facility and the preparation, negotiation,
execution and delivery of this Commitment Letter and the Operative Documents,
including without limitation, the reasonable fees and expenses of Skadden, Arps,
Slate, Meagher & Flom LLP and local counsel, and the reasonable fees and
expenses of the field examinations, collateral audits and appraisals conducted
prior to the Closing Date in connection with this Commitment Letter, in U.S.
Dollars in New York, New York or, at such Commitment Party’s direction, in the
currency and at the place in which such costs or expenses were incurred,
regardless of whether any of the transactions contemplated hereby are
consummated. The Company will also pay all costs and expenses of the Commitment
Parties (including without limitation, the reasonable fees and disbursements of
counsel) incurred in connection with the

 

6



--------------------------------------------------------------------------------

enforcement of any of their respective rights and remedies under this Commitment
Letter. In furtherance of the foregoing expense reimbursement obligation, the
Company agrees that it shall promptly, and in any event within three business
days after the closing of the Capital Markets Transactions, deliver to Citi a
deposit of $500,000 (the “Initial Deposit”) to cover the costs and expenses
described in this Section 6. If the Facilities do not close, then the Initial
Deposit, minus all reimbursable costs and expenses, will be promptly refunded to
you.

Section 7. Confidentiality. By accepting delivery of this Commitment Letter, the
Company agrees that this Commitment Letter is for the Company’s confidential use
only and that neither its existence nor its terms will be disclosed by the
Company to any person other than the Company’s affiliates and its and their
respective officers, directors, employees, advisors, agents and representatives
(the “Company Representatives”), and then only on a confidential and “need to
know” basis in connection with the transactions contemplated hereby; provided,
however, that the Company may make such public disclosures of the terms and
conditions hereof as the Company is required by law, in the opinion of the
Company’s counsel, to make or in connection with any exercise of remedies under
this Commitment Letter or the Operative Documents; provided, further, that after
acceptance of this Commitment Letter by you, you may disclose the commitments
set forth herein (but not the Fee Letter or any fees set forth therein) in any
prospectus or offering memorandum relating to the issuance of your common stock
or convertible debt securities, including, without limitation, any prospectus or
offering memorandum relating to the Capital Markets Transactions.
Notwithstanding any other provision in this Commitment Letter, the Commitment
Parties hereby confirm that the Company and the Company Representatives will not
be limited from disclosing the U.S. tax treatment or U.S. tax structure of any
Facility.

Section 8. Representations and Warranties of the Company. The Company represents
and warrants that (a) all information, other than Projections (as defined
below), that has been or will hereafter be made available to any Commitment
Party, any Lender or any potential Lender by the Company or any Company
Representatives in connection with the transactions contemplated hereby (the
“Information”) is and will be complete and correct in all material respects and
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not misleading in light of the circumstances under which such statements
were or are made and (b) all financial projections, if any, that have been or
will be prepared by the Company or any Company Representatives and made
available to any Commitment Party, any Lender or any potential Lender (the
“Projections”) have been or will be prepared in good faith based upon
assumptions that are or were reasonable as of the date of the preparation of
such Projections (it being understood that the Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Company’s control, and that no assurance can be given that the Projections will
be realized). If, at any time from the date hereof until the termination of this
Commitment Letter, any of the representations and warranties in the preceding
sentence would not be accurate and complete in any material respect if the
Information or Projections were being furnished, and such representations and
warranties were being made, at such time, then the Company agrees to promptly
supplement the Information or Projections from time to time so that the
representations and warranties contained in this paragraph remain accurate and
complete in all material respects under those circumstances.

 

7



--------------------------------------------------------------------------------

In providing this Commitment Letter and in arranging each Facility, the
Commitment Parties are relying on the accuracy of the Information furnished to
them by or on behalf of the Company or any Company Representatives without
independent verification thereof.

Section 9. No Third Party Reliance, Not a Fiduciary, Etc. The agreements of the
Commitment Parties hereunder and of any Lender that issues a commitment to
provide financing under any Facility are made solely for the benefit of the
Company and may not be relied upon or enforced by any other person. Please note
that those matters that are not covered or made clear herein are subject to
mutual agreement of the parties. The Company may not assign or delegate any of
its rights or obligations hereunder without the Commitment Parties’ prior
written consent. This Commitment Letter may not be amended or modified, or any
provision hereof waived, except by a written agreement signed by all parties
hereto, provided that the last paragraph of Section 3 may be amended or
modified, or any provision thereof waived, by a written agreement signed by all
of the Commitment Parties.

The Company hereby acknowledges that each of the Commitment Parties is acting
pursuant to a contractual relationship on an arm’s length basis, and the parties
hereto do not intend that the Commitment Parties act or be responsible as a
fiduciary to the Company, its management, stockholders, creditors or any other
person. Each of the Company and each Commitment Party hereby expressly disclaims
any fiduciary relationship and agrees they are each responsible for making their
own independent judgments with respect to any transactions entered into between
them. The Company also hereby acknowledges that the Commitment Parties have not
advised and are not advising the Company as to any legal, accounting, regulatory
or tax matters, and that the Company is consulting its own advisors concerning
such matters to the extent it deems appropriate.

The Company understands that each Commitment Party and its affiliates (each
Commitment Party, together with its affiliates, being collectively, a “Group”)
are engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research). Members of each Group and businesses within each Group
generally act independently of each other, both for their own account and for
the account of clients. Accordingly, there may be situations where parts of a
Group or their clients either now have or may in the future have interests, or
take actions, that may conflict with the Company’s interests. For example, a
Group may, in the ordinary course of business, engage in trading in financial
products or undertake other investment businesses for their own account or on
behalf of other clients, including without limitation, trading in or holding
long, short or derivative positions in securities, loans or other financial
products of the Company or its affiliates or other entities connected with any
Facility or the transactions contemplated hereby.

In recognition of the foregoing, the Company agrees that no Group is required to
restrict its activities as a result of this Commitment Letter and that each
Group may undertake any business activity without further consultation with or
notification to the Company. Neither this Commitment Letter nor the receipt by
any Commitment Party of confidential information nor any other matter will give
rise to any fiduciary, equitable or contractual duties (including without
limitation, any duty of trust or confidence) that would prevent or restrict a
Group from acting on behalf of other customers or for its own account.
Furthermore, the Company agrees that no

 

8



--------------------------------------------------------------------------------

Group and no member or business of a Group is under a duty to disclose to the
Company or use on behalf of the Company any information whatsoever about or
derived from those activities or to account for any revenue or profits obtained
in connection with such activities. However, consistent with each Group’s
long-standing policy to hold in confidence the affairs of its customers, no
Group will use confidential information obtained from the Company except in
connection with its services to, and its relationship with, the Company;
provided that each Group will be free to disclose information in any manner as
required by law, regulation, regulatory authority or other applicable judicial
or government order.

Section 10. Governing Law, Etc. This Commitment Letter and any right, remedy,
obligation, claim, controversy, dispute or cause of action (whether in contract,
tort or otherwise) based upon, arising out of or relating to this Commitment
Letter and the transactions contemplated hereby will be governed by, and
construed in accordance with, the law of the State of New York without regard to
conflicts of law principles that would lead to the application of laws other
than the law of the State of New York. This Commitment Letter sets forth the
entire agreement between the parties with respect to the matters addressed
herein and supersedes all prior communications, written or oral, with respect
hereto. This Commitment Letter may be executed in any number of counterparts,
each of which, when so executed, will be deemed to be an original and all of
which, taken together, will constitute one and the same Commitment Letter.
Delivery of an executed counterpart of a signature page to this Commitment
Letter by facsimile will be as effective as delivery of an original executed
counterpart of this Commitment Letter.

Section 11. Taxes; Payments. All payments under this Commitment Letter
(including without limitation, the Fee Letter) will, except as otherwise
provided herein, be made in U.S. Dollars in New York, New York and will be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto (collectively, “Taxes”). If the Company is required by law to
deduct any Taxes from or in respect of any sum payable to any Commitment Party,
such sum will be increased as may be necessary so that after making the required
deductions, such Commitment Party receives an amount equal to the sum it would
have received had no such deductions been made. The Company will promptly pay
any and all such Taxes and will indemnify each Commitment Party for and hold it
harmless against any such Taxes and any liability arising therefrom or with
respect thereto. In addition, the Company will pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made under this Commitment Letter or from the
execution or delivery of, or otherwise with respect to, this Commitment Letter.

To the fullest extent permitted by law, the Company will make all payments under
this Commitment Letter regardless of any defense or counterclaim, including
without limitation, any defense or counterclaim based on any law, rule or policy
which is now or hereafter promulgated by any governmental authority or
regulatory body and which may adversely affect the Company’s obligation to make,
or the right of any Commitment Party to receive, such payments.

The obligation of the Company in respect of any sum due from it to each
Commitment Party under this Commitment Letter will, notwithstanding any judgment
in a currency other than U.S. Dollars, be discharged only to the extent that on
the business day following receipt by such

 

9



--------------------------------------------------------------------------------

Commitment Party of any sum adjudged to be so due in such other currency such
Commitment Party may in accordance with normal banking procedures purchase U.S.
Dollars with such other currency; if the U.S. Dollars so purchased are less than
the sum originally due to such Commitment Party in U.S. Dollars, the Company
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Commitment Party against such loss, and if the U.S. Dollars so
purchased exceed the sum originally due to such Commitment Party in U.S.
Dollars, such Commitment Party agrees to remit to the Company such excess.

Section 12. Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS COMMITMENT
LETTER OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES
HERETO IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

Section 13. Consent to Jurisdiction, Etc. The Company irrevocably and
unconditionally (i) agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or in equity, whether in
contract, tort or otherwise, against any Commitment Party arising out of or in
any way relating to this Commitment Letter or the transactions contemplated
hereby in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court for the Southern
District of New York, and any appellate court from any thereof, (ii) submits to
the jurisdiction of such courts and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
federal court, (iii) waives, to the fullest extent permitted by applicable law,
any objection that it may now or hereafter have to the laying of venue of any
such action, litigation or proceeding arising out of or relating to this
Commitment Letter in any court referred to in this Section and (iv) waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action, litigation or proceeding in any such
court. The Company hereby irrevocably appoints CT Corporation System (the
“Process Agent”), with an office on the date hereof at 111 Eighth Avenue, 13th
Floor, New York, New York 10011, United States, as its agent to receive on
behalf of the Company and its property service of copies of the summons and
complaint and any other notice, document or process which may be served in such
action, litigation or proceeding. Such service may be made by mailing or
delivering a copy of such process to the Company in care of the Process Agent,
and the Company hereby irrevocably authorizes and directs the Process Agent to
accept such service on its behalf. As an alternative method of service, the
Company also irrevocably consents to the service of any and all process in any
such action, litigation or proceeding by the mailing of copies of such process
to the Company at its address specified on the first page of this Commitment
Letter. A final judgment in any such action, litigation or proceeding will be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing herein will affect the right of any
Commitment Party to serve legal process in any other manner permitted by law or
affect any Commitment Party’s right to bring any action, litigation or
proceeding against the Company or its property in the courts of other
jurisdictions. To the extent that the Company has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Company irrevocably waives such immunity in respect of its obligations under
this Commitment Letter.

 

10



--------------------------------------------------------------------------------

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Operative Documents by the
parties hereto in a manner consistent with this Commitment Letter, it being
acknowledged and agreed that the commitment provided hereunder is subject to the
conditions precedent as expressly set forth herein and in the attached Annex I
and Annex II.

Section 14. Patriot Act Compliance. Each Commitment Party hereby notifies the
Company that pursuant to the requirements of the USA PATRIOT ACT (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrowers
and the Guarantors (as defined in Annex I), which information includes the name
and address of such Borrowers and such Guarantors and other information that
will allow such Commitment Party to identify such Borrowers and such Guarantors
in accordance with the Patriot Act. In that connection, each Commitment Party
may also request corporate formation documents, or other forms of
identification, to verify information provided.

Please indicate the Company’s acceptance of the provisions hereof by signing the
enclosed copy of this Commitment Letter and the Fee Letter and returning them to
Matthew Paquin, Director, Citigroup Global Markets Inc., 390 Greenwich Street,
New York, New York 10013 (fax: 646.291.3361) at or before 5:00 p.m. (New York
City time) on February 26, 2014, the time at which the commitment and other
obligations of each Commitment Party hereunder (if not so accepted prior
thereto) will terminate. If the Company elects to deliver this Commitment Letter
by facsimile, please arrange for the executed original to follow by next-day
courier.

[Signature pages follow.]

 

11



--------------------------------------------------------------------------------

Very truly yours, CITIGROUP GLOBAL MARKETS INC. By  

/s/ Matthew Paquin

Name:   Matthew Paquin Title:   Authorized Signer

[Signature page to Commitment Letter]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC. By  

/s/ Henrik Sandstrom

Name:   Henrik Sandstrom Title:   Authorized Signatory

[Signature page to Commitment Letter]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

on February 25, 2014:

UTI WORLDWIDE INC. By  

/s/ Lance E. D’Amico

Name:   Lance E. D’Amico Title:   Senior Vice President and   Chief Legal
Officer

[Signature page to Commitment Letter]



--------------------------------------------------------------------------------

ANNEX I

TO COMMITMENT LETTER

$150 MILLION SENIOR SECURED ASSET-BASED REVOLVING CREDIT FACILITY

SUMMARY OF TERMS AND CONDITIONS

This Summary of Terms and Conditions outlines certain terms of the ABL Facility
referred to in the Commitment Letter dated as of February 25, 2014 addressed to
UTi Worldwide Inc. from Citigroup Global Markets Inc. (“CGMI”) and Morgan
Stanley Senior Funding, Inc. (“MS”) (the “Commitment Letter”). This Summary of
Terms and Conditions is part of and subject to the Commitment Letter (including,
but not limited to, the confidentiality provisions set forth therein). Certain
capitalized terms used herein are defined in the Commitment Letter.

 

Borrowers:    UTi United States, Inc., a New York corporation; UTi Integrated
Logistics LLC, a South Carolina limited liability company; UTi Inventory
Management Solutions Inc., a Delaware corporation; Market Transport, Ltd, an
Oregon corporation; Sammons Transportation, Inc., a Montana corporation;
Concentrek Inc., an Arizona corporation; and UTi Transport Solutions Inc., an
Oregon corporation (each a “Borrower”). Guarantors:    UTi Worldwide Inc., a
British Virgin Islands corporation (the “Parent”), and each of its existing and
future direct and indirect subsidiaries (with exceptions to be agreed for
immaterial subsidiaries), and including the Borrowers with respect to the
obligations of the other Borrowers (collectively with the Parent, the
“Guarantors” or the “Loan Parties”); provided that if any Guarantor that is a
European Operating Subsidiary (to be defined in the Operative Documents) enters
into any Credit Facility and the lenders thereunder require that such European
Operating Subsidiary and one or more other European Operating Subsidiaries
(collectively, the “Designated Released Guarantors”) not be a guarantor under
the Facilities, then substantially simultaneously with the closing of such
Credit Facility, the Designated Released Guarantors shall be released from their
guarantees under the Operative Documents so long as, (i) no default or event of
default exists under the Facilities both immediately before and after such
Credit Facility becomes effective and (ii) to the extent that the Backstop
Facility is in effect, the net cash proceeds of such Credit Facility are applied
in accordance with the terms of the Backstop Facility.



--------------------------------------------------------------------------------

Lenders:    Affiliates of each Arranger and other financial institutions or
entities acceptable to the Arranger and the Parent (which acceptance by the
Parent will not be unreasonably withheld, conditioned or delayed) (collectively,
the “Lenders”). Administrative Agent:    An affiliate of the CGMI (in such
capacity, the “Administrative Agent”). Collateral Agent:    An affiliate of the
CGMI (in such capacity, the “Collateral Agent”). Lead Arrangers and Bookrunners:
   CGMI and MS (collectively, the “Arrangers”). Letter of Credit Issuers:    An
affiliate of CGMI, an affiliate of MS, and other Lenders (or affiliates of
Lenders) acceptable to the Administrative Agent and the Borrowers (in such
capacity, the “Issuers”). The ABL Facility:1    A non-amortizing senior secured
asset-based revolving credit facility made available to the Borrowers in a
principal amount of up to $150 million (the “ABL Facility”, and together with
the Backstop Facility defined in Annex II to the Commitment Letter, the
“Facilities”), subject to Availability (as defined below), during the period
from the Closing Date (as defined below) through the earlier of (i) the 5th
anniversary of the Closing Date (the “Scheduled ABL Maturity Date”) and (ii) if
the Convertible Notes have not been redeemed, refinanced or converted to equity
in full on or before the date that is 6 months prior to the Scheduled ABL
Maturity Date (and, in the case of a refinancing, to a date that is at least
6 months after the Scheduled ABL Maturity Date), then the date that is 6 months
prior to the Scheduled ABL Maturity Date (the “ABL Termination Date”). All loans
outstanding under the ABL Facility, including all Swing Loans (collectively, the
“ABL Loans”) shall become due and payable on the ABL Termination Date.

 

1  In addition to the U.S. ABL facility described herein, the Commitment Parties
will include a Canadian facility on terms customary for ABL loans of this type
and mutually acceptable to the Commitment Parties and the Parent, with advance
rates, Canadian borrowers, and additional Canadian guarantors to be mutually
agreed.

 

3



--------------------------------------------------------------------------------

  A. Letters of Credit. Up to $50 million of the ABL Facility, subject to
Availability, will be available for the issuance of letters of credit by the
Issuers for the account of the Borrowers (“Letters of Credit”); provided that
neither Citi nor MS shall be required to issue Letters of Credit in excess of
$25 million in the aggregate. No Letter of Credit will have a termination date
after the 5th day preceding the ABL Termination Date and none shall have a term
of more than one year; provided that Letters of Credit may provide for automatic
renewals for additional one year periods so long as the termination date of such
Letter of Credit is no later than the day set forth above. Letters of Credit
outstanding will reduce availability under the ABL Facility on a
dollar-for-dollar basis.

 

  B. Swing Loans: Up to $20 million of the ABL Facility, subject to
Availability, will be available to the Borrowers for discretionary swing loans
from the Administrative Agent (the “Swing Lender”, such swing loans, “Swing
Loans”). Any Swing Loans will reduce availability under the ABL Facility on a
dollar-for-dollar basis.

 

Closing Date:    The date on which the commitments under the ABL Facility become
available, which date shall occur on or before April 30, 2014 (the “Closing
Date”). Availability:   

Availability under the ABL Facility (the “Availability”) will be equal to (i)
the lesser of (A) the Borrowing Base (as defined below) and (B) the then
effective commitments under the ABL Facility minus (ii) such availability
reserves as the Administrative Agent shall have the right to establish in its
Permitted Discretion (as defined below).

 

“Permitted Discretion” shall mean a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender in
a comparable asset-based lending transaction) business

 

4



--------------------------------------------------------------------------------

   judgment. Any reserve established or modified by the Administrative Agent
shall have a reasonable relationship to circumstances, conditions, events or
contingencies that are the basis for such reserve, as reasonably determined,
without duplication, by the Administrative Agent in good faith. Borrowing Base:
   “Borrowing Base” shall mean up to 85% of each Borrower’s eligible trade
accounts receivable, less such eligibility reserves as the Administrative Agent
shall have the right to establish in its Permitted Discretion. Eligibility:   
Eligibility of trade accounts receivable for purposes of computing
“Availability” will be determined by the Administrative Agent in accordance with
its customary criteria. Purpose:    Proceeds of the ABL Facility will be used
solely (i) to refinance or replace the Parent’s Existing Facilities, (ii) to pay
related transaction costs, fees and expenses, (iii) to provide working capital
from time to time for the Borrowers and their subsidiaries and (iv) for other
general corporate purposes of the Borrowers and their subsidiaries. Interest
Rates and Fees:    As set forth on Annex A attached hereto and in the Fee
Letter. Optional Prepayments and Commitment Reductions:    The Borrowers may
repay the ABL Loans at any time without premium or penalty (other than breakage
costs, if applicable) and may reduce the commitments under the ABL Facility upon
at least 3 business days’ notice; provided that each such reduction shall be in
an amount of $5 million or multiples of $1 million in excess thereof and any
mandatory prepayment resulting from such reduction shall have been made.
Mandatory Prepayments:    The Borrowers shall repay the outstanding ABL Loans
under the ABL Facility (and cash collateralize outstanding Letters of Credit) to
the extent that such ABL Loans (including Swing Loans) and Letters of Credit
exceed the Availability.

 

5



--------------------------------------------------------------------------------

Security:   

All amounts owing by the Borrowers under the ABL Facility and by the Guarantors
in respect thereof (including, without limitation, any exposure of a Lender or
any affiliate of a Lender in respect of cash management or hedging transactions
incurred on behalf of any Borrower or the Parent) will be secured by (x) if the
Backstop Facility does not become effective on the Closing Date, a first
priority perfected security interest in the Collateral (as defined below) or (y)
if the Backstop Facility becomes effective on the Closing Date, (i) a first
priority perfected security interest in the ABL Priority Collateral (as defined
below) and (ii) a second priority perfected security interest in the Cash Flow
Priority Collateral (as defined below).

 

“ABL Priority Collateral” means all of the Borrowers’ and the U.S. Guarantors’2
existing and future (a) (i) accounts, (ii) inventory, (iii) payment intangibles
and (iv) all instruments, documents, letter of credit rights and chattel paper
evidencing, arising from or substituted for the foregoing, (b) all deposit
accounts (including all cash, cash equivalents, financial assets, negotiable
instruments and other evidence of payment, and other funds on deposit therein or
credited thereto), and all securities accounts (including any and all investment
property held therein or credited thereto) (excluding, in the case of this
clause (b), (x) a deposit account designated by the Borrowers into which only
identifiable proceeds of Cash Flow Priority Collateral are deposited, (y) a
deposit account designated as a cash collateral account solely for the cash
collateralization of letters of credit issued under the Backstop Facility and
funds on deposit therein or credited thereto and (z) certain other excluded
deposit accounts to be mutually agreed, including payroll disbursement accounts
and accounts that hold de minimis amounts to be mutually agreed upon), (c) all
accessions to, substitutions for and replacements of the foregoing, together
with all books and records, databases, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any general intangibles (excluding, for the avoidance of doubt,
trademarks, trade names and other intellectual property

 

2  To include the Canadian Borrowers’ and Canadian Guarantors’ assets if a
Canadian facility is included.

 

6



--------------------------------------------------------------------------------

   and capital stock (and any certificates evidencing such capital stock)) at
any time evidencing or relating to any of the foregoing; and (d) to the extent
not otherwise included, all proceeds (including without limitation, all
insurance proceeds), supporting obligations and products of any and all of the
foregoing and all collateral security and guarantees given by any person with
respect to any of the foregoing, subject to customary exceptions for
transactions of this type.    “Cash Flow Priority Collateral” means all of the
Borrowers’ and the U.S. Guarantors’3 and UTi (Netherlands) Holdings B.V.’s (“UTi
Netherlands”) existing and future assets (limited, in the case of UTi
Netherlands, to 100% of the capital stock of UTi (US) Holdings Inc.), including,
without limitation, all intercompany notes owned by the Borrowers and the U.S.
Guarantors,4 all capital stock owned by the Borrowers and the U.S. Guarantors5
(but, solely to the extent that material adverse tax consequences could
reasonably be expected to otherwise result, as determined in good faith by the
Parent after consultation with the Collateral Agent, not more than 65% of the
voting capital stock of their respective foreign subsidiaries and excluding the
capital stock of entities the primary assets of which are capital stock of
foreign subsidiaries), and all equipment, investment property, instruments,
chattel paper, material owned real estate, material leasehold interests,
contracts, patents, copyrights, trademarks and other general intangibles, in
each case other than ABL Priority Collateral, subject to customary exceptions
for transactions of this type.   

“Collateral” means the ABL Priority Collateral and the Cash Flow Priority
Collateral.

 

3  To include the Canadian Borrowers’ and Canadian Guarantors’ assets if a
Canadian facility is included.

4  To include the Canadian Borrowers’ and Canadian Guarantors’ assets if a
Canadian facility is included.

5  To include the Canadian Borrowers’ and Canadian Guarantors’ assets if a
Canadian facility is included. This includes the pledge of the equity interests
owned by UTi (US) Holdings Inc. and Market Industries Ltd. (and similar pledges
of Canadian holding company equity interests shall be pledged if a Canadian
facility is included).

 

7



--------------------------------------------------------------------------------

Intercreditor Agreement:   

If the Backstop Facility becomes effective on the Closing Date, the priority of
the security interests and related creditor rights among the ABL Facility and
the Backstop Facility will be set forth in one or more customary intercreditor
agreements (collectively, the “Intercreditor Agreement”). Such agreements shall
be in form and substance reasonably acceptable to the Borrowers, the Arrangers,
the Administrative Agent and the Collateral Agent.

 

Conditions Precedent to the Closing:    The Operative Documents will contain
conditions precedent to the closing of the ABL Facility and the availability of
the commitments thereunder (i) described in the Commitment Letter and (ii) the
following:

 

  A. The Administrative Agent and the Collateral Agent or their counsel shall
have received all Operative Documents, each executed by the parties thereto,
together with such opinions of counsel, insurance certificates and endorsements,
resolutions, organizational documents, secretary’s certificates and other
closing documents as are customary for transactions of this type or as the
Administrative Agent shall reasonably request, in each case in form and
substance satisfactory to the Borrowers and their counsel, the Administrative
Agent, the Collateral Agent and the Arrangers and their counsel, and each Lender
and its counsel.

 

  B. All fees and expenses (including reasonable fees and expenses of counsel)
required to be paid to the Administrative Agent, the Collateral Agent, the
Arrangers and the Lenders on or before the Closing Date shall have been paid.

 

  C. The Lenders shall be satisfied in their reasonable judgment that the
Borrowers’, the Guarantors’, and their respective subsidiaries’ existing debts
and liens do not exceed an amount agreed upon prior to the Closing Date (which
amounts shall include the debts and liens under the Facilities and under such
other existing debt and liens permitted under the Operative Documents, including
but not limited to, the Sumitomo Facility (as defined below) and the debt
securities issued pursuant to the Capital Markets Transactions).

 

8



--------------------------------------------------------------------------------

  D. The Parent shall have delivered a certificate from its chief financial
officer, in form and substance satisfactory to the Administrative Agent,
attesting to the solvency of the Borrowers and each of the Guarantors after
giving effect to the transactions contemplated hereby.

 

  E. The absence of any fact, circumstance, event or condition that has had or
could reasonably be expected to have a material adverse change in (i) the
business, financial condition or operations of the Parent and its subsidiaries,
taken as a whole, since October 31, 2013, (ii) the ability of the Borrowers or
the Guarantors to perform their respective material obligations (including,
without limitation, to grant liens and perform their payment obligations) under
the Operative Documents or (iii) the ability of the Administrative Agent and the
Lenders to enforce the Operative Documents (any of the foregoing being a
“Material Adverse Change”).

 

  F. The Collateral Agent shall have valid and perfected liens on (or
arrangements satisfactory to the Commitment Parties for perfection shall have
been made) and security interests in the Collateral subject to customary
exceptions with respect thereto; and all filing and recording fees and taxes
shall have been duly paid; all search results reasonably requested with respect
to the Borrowers and the Guarantors shall have been received by the Collateral
Agent; and all filings and recordations required by the Operative Documents to
perfect the Collateral Agent’s liens on and security interest in the Collateral
on or prior to the Closing Date shall have been duly made or satisfactory
arrangements for such filings shall have been made to make such filings and
recordations on or after the Closing Date.

 

  G. The Existing Facilities and all liens granted thereunder, if any, shall
have been terminated pursuant to documents in form and substance satisfactory to
the Lenders; provided, that existing letters of credit and related reimbursement
obligations under the RBS Facility may remain outstanding and be cash
collateralized in an amount not to exceed $45 million.

 

9



--------------------------------------------------------------------------------

  H. On the Closing Date, the Administrative Agent shall have received the
initial borrowing base certificate as of the most recent month ended at least 5
calendar days prior to the Closing Date, in a form satisfactory to the
Administrative Agent.

 

  I. On the Closing Date, after giving effect to the initial funding of any ABL
Loans, loans under the Backstop Facility, if any, the issuance of any Letters of
Credit hereunder or thereunder and the payment by the Borrowers of all
transaction expenses, Excess Availability (as defined below) shall be at least
$100 million.

 

  J. The Administrative Agent and the Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act, and requested at least 5 business
days prior to the Closing Date.

 

  K. If Availability on the Closing Date, prior to giving effect to any
borrowings on the Closing Date, is less than $150 million, the Backstop Facility
shall have become effective.

 

  L. Prior to the Closing Date, the Administrative Agent shall have received the
results of a field examination of each of the Loan Parties by a field examiner
satisfactory to the Administrative Agent, which results shall be satisfactory to
the Administrative Agent.

 

Conditions Precedent to Each ABL Loan and Letter of Credit:    On the funding
date of each ABL Loan (and on the date of issuance of any Letter of Credit) (i)
there shall exist no default (or any event which with the giving of notice or
lapse of time or both would be a default) under the Operative Documents both
immediately before and after giving effect to such ABL Loan (or the issuance of
such Letter of Credit), (ii) the representations and warranties

 

10



--------------------------------------------------------------------------------

   of the Loan Parties therein shall be true and correct in all material
respects (although any representations and warranties that are qualified by
“material”, “material adverse effect” or a similar term shall be true and
correct in all respects) immediately prior to, and after giving effect to, such
funding or issuance, (iii) the making of such ABL Loan (or the issuance of such
Letter of Credit) shall not violate any requirement of law and shall not be
enjoined, temporarily, preliminarily or permanently and (iv) both immediately
before and after giving effect to such ABL Loan (or the issuance of such Letter
of Credit), the sum of (x) the aggregate outstanding principal amount of all ABL
Loans and (y) the aggregate stated amount of all Letters of Credit outstanding
(plus any unreimbursed drawings relating thereto) (“Utilization”) shall not
exceed Availability at such time. Representations and Warranties:    The
Operative Documents will contain representations and warranties customarily
found in loan agreements for similar asset-based financings and other
representations and warranties reasonably deemed by the Administrative Agent
appropriate to the specific transaction (which will be applicable to the Parent
and its subsidiaries), including, without limitation (subject to materiality
qualifiers, exceptions, thresholds and limitations to be agreed) with respect
to: valid existence, compliance with law, requisite power, due authorization, no
conflict with agreements or applicable law, enforceability of the Operative
Documents, ownership of subsidiaries, accuracy of financial statements and all
other information provided, absence of Material Adverse Change, solvency,
absence of material litigation, taxes, margin regulations, no burdensome
restrictions, no default under material agreements or the Operative Documents,
inapplicability of Investment Company Act or Public Utility Holding Company Act,
use of proceeds, insurance, labor matters, ERISA, environmental matters,
governmental authorization and other consents, casualty, collateral documents,
compliance with OFAC, FCPA, anti-terrorism laws and anti-money laundering laws,
borrowing base certificates, accounts and cash management, necessary rights to
intellectual property and ownership of properties.

 

11



--------------------------------------------------------------------------------

Affirmative Covenants:    The Operative Documents will contain affirmative
covenants customarily found in loan agreements for similar asset-based
financings and other affirmative covenants reasonably deemed by the
Administrative Agent appropriate to the specific transaction (which will be
applicable to the Parent and its subsidiaries), including, without limitation,
the following (subject to materiality qualifiers, exceptions, thresholds,
limitations and baskets to be agreed):

 

  A. Preservation of corporate existence.

 

  B. Compliance with laws (including ERISA and applicable environmental laws).

 

  C. Conduct of business.

 

  D. Payment of taxes.

 

  E. Maintenance of insurance.

 

  F. Access to books and records and visitation rights.

 

  G. Maintenance of books and records.

 

  H. Maintenance of properties.

 

  I. Use of proceeds.

 

  J. Provision of additional collateral, guarantees and mortgages.

 

  K. Further assurances.

 

  L. Compliance with OFAC, FCPA, anti-terrorism laws and anti-money laundering
laws.

 

  M. Administration of Accounts.

 

  N. Cash management system.

 

Borrowing Base Reporting:    The Borrowing Base shall be reported on a monthly
basis, unless (A) a default or an event of default has occurred and is
continuing or (B) Excess Availability is less than the greater of (i) $18.75
million and (ii) 12.5%

 

12



--------------------------------------------------------------------------------

  

of Availability for 3 consecutive calendar days, in which case the Borrowing
Base shall be reported on a weekly basis, and shall continue to be reported on a
weekly basis until such time as such default or event of default has been cured
or waived and Excess Availability is equal to or exceeds the greater of
(i) $18.75 million and (ii) 12.5% of Availability for 30 consecutive calendar
days (each such period, the “Weekly Reporting Period”).

 

A Borrowing Base certificate in form and substance satisfactory to the
Administrative Agent shall be delivered to the Administrative Agent (1) within
10 business days after the end of each fiscal month (for the month most recently
ended), where the Borrowing Base is required to be reported on a monthly basis,
and (2) by 5:00 p.m. New York City time on the third business day of each week
(for the week most recently ended), where the Borrowing Base is required to be
reported on a weekly basis.

 

As used herein, “Excess Availability” shall mean the amount by which
Availability at such time exceeds Utilization (as defined above) at such time.

Additional Collateral Reporting and Field Examinations:    The Operative
Documents will provide for delivery of monthly or weekly (depending on Excess
Availability, as stipulated above) borrowing base certificates (including
appropriate supporting data for such borrowing base certificates at such times
and in form and substance as is satisfactory to the Administrative Agent) and
other customary asset-based lending reporting requirements (including two
collateral field exams and appraisals in any 12-month period (and (i) if Excess
Availability is less than the greater of (x) $37.5 million and (y) 25% of
Availability on any date, a third collateral field exam and appraisal may be
added in the 12-month period following such date and (ii) during the
continuation of any default that remains uncured for a period of 5 consecutive
business days or event of default, such additional collateral field exams and
appraisals as the Administrative Agent shall require) at the cost of the
Borrowers, in each case satisfactory to the Administrative Agent, from an
appraiser or consultant satisfactory to the Administrative Agent).

 

13



--------------------------------------------------------------------------------

Cash Collections:   

As soon as practicable, but in no event later than 60 calendar days after the
Closing Date (or such later date agreed to by the Administrative Agent), cash
collections shall be deposited into lock-box accounts, collection accounts,
concentration accounts, and all other deposit accounts or securities accounts
(other than certain excluded accounts to be agreed), in each case pursuant to a
cash management system that is reasonably acceptable to the Administrative Agent
and over which accounts the Administrative Agent shall have “control” (as such
term is defined in the Uniform Commercial Code of the State of New York) and at
all times after the day that is 60 calendar days after the Closing Date (or such
later date agreed to by the Administrative Agent) that (x) Excess Availability
is less than the greater of (i) $18.75 million and (ii) 12.5% of Availability
for 3 consecutive calendar days or (y) an event of default under the ABL
Facility shall have occurred and be continuing, such cash collections (in each
case) shall be applied each business day pursuant to the payment waterfall to be
set forth in the Operative Documents. Such daily paydowns will cease to apply on
the first date on which no event of default under the Exit ABL Facility shall
exist and Excess Availability is equal to or exceeds the greater of (A) $18.75
million and (B) 12.5% of Availability for 30 consecutive calendar days.

 

Mandatory repayments of ABL Loans and Swing Loans made pursuant to the
immediately preceding paragraph above shall not reduce the commitments under the
ABL Facility.

Negative Covenants:    The Operative Documents will contain negative covenants
customarily found in loan agreements for similar asset-based financings and
other negative covenants reasonably deemed by the Administrative Agent
appropriate to the specific transaction (which will be applicable to the Parent
and its subsidiaries), including, without limitation, the following (subject to
materiality qualifiers, exceptions, thresholds, limitations and “baskets” to be
agreed; provided that transactions of

 

14



--------------------------------------------------------------------------------

   the type referenced in clauses (C), (E) and (F) shall be permitted if Payment
Conditions (to be defined in the Operative Documents) have been satisfied):

 

  A. Limitations on debt and guarantees (other than debt existing on the Closing
Date in respect of the Capital Markets Transactions and the Loan Agreement,
dated as of October 21, 2013 (the “Sumitomo Facility”), between the Parent and
Sumitomo Mitsui Banking Corporation (with permitted refinancings of the
foregoing, if any, to be mutually agreed) and, to the extent permitted below,
hedge agreements).

 

  B. Limitations on liens.

 

  C. Limitations on loans and investments.

 

  D. Limitations on asset dispositions, including, without limitation, the
issuance and sale of capital stock of subsidiaries.

 

  E. Limitations on dividends, redemptions and repurchases with respect to
capital stock.

 

  F. Limitations on cancellation of debt and on prepayments, redemptions and
repurchases of debt (other than the ABL Loans and the loans under the Backstop
Facility).

 

  G. Limitations on mergers, consolidations, acquisitions, joint ventures or
creation of subsidiaries.

 

  H. Limitations on changes in business.

 

  I. Limitations on transactions with affiliates.

 

  J. Limitations on restrictions on distributions from subsidiaries and granting
of negative pledges.

 

  K. Limitations on amendment of constituent documents and material agreements
(including documents in respect of the Capital Markets Transactions), except for
modifications that could not reasonably be expected to materially and adversely
affect the interests of the Lenders.

 

15



--------------------------------------------------------------------------------

  L. Limitations on changes in accounting treatment and reporting practices or
the fiscal year.

 

  M. Limitations on sale/leasebacks.

 

  N. Limitations on speculative transactions except for the sole purpose of
hedging in the normal course of business and consistent with industry practices.

 

  O. Limitations on use of proceeds.

 

  P. Limitations on holding companies.

 

  Q. OFAC, FCPA, anti-terrorism laws and anti-money laundering laws.

 

Springing Financial Covenant:    The Operative Documents will contain the
following financial covenant (which will be applicable to the Parent and its
subsidiaries):    Minimum fixed charge coverage ratio. At all times when Excess
Availability is less than the greater of (a) 10% of Availability at such time
and (b) $15 million, and continuing until such time as Excess Availability is
equal to or exceeds (x) 10% of Availability at such time and (y) $15 million,
for 30 consecutive calendar days (each such period, the “Financial Covenant
Trigger Period”), compliance by the Parent and its subsidiaries on a
consolidated basis with a springing minimum consolidated Fixed Charge Coverage
Ratio (to be defined in the Operative Documents) of 1.00:1.00 tested on a
trailing 4-quarter basis starting with the fiscal quarter most recently ended
prior to the commencement of the applicable Financial Covenant Trigger Period.
Financial Reporting Requirements:    The Parent shall provide, without
limitation: (i) quarterly consolidated financial statements of the Parent and
its subsidiaries within 45 calendar days of quarter-end, certified by the
Parent’s chief financial officer; (ii) annual audited consolidated financial
statements of the Parent and its subsidiaries within 90 calendar days of
year-end, certified with respect to such consolidated financial statements by
independent certified public accountants of nationally recognized standing or
otherwise reasonably

 

16



--------------------------------------------------------------------------------

   acceptable to the Administrative Agent; (iii) projections with respect to the
Parent for the balance of the term of the ABL Facility provided annually and
annual business and financial plans provided in each case at least 30 calendar
days prior to fiscal year-end; and (iv) during each Weekly Reporting Period,
monthly financial information of the Parent and its subsidiaries (which
information will be limited to revenue, operating income and certain other line
items to be agreed upon) within 15 days of month-end, certified by the Parent’s
chief financial officer. Other Reporting Requirements:    The Operative
Documents will contain other reporting requirements customarily found in similar
asset-based financings and other reporting requirements reasonably deemed by the
Administrative Agent appropriate to the specific transaction, including, without
limitation, with respect to litigation, ERISA or environmental events. Events of
Default:    The Operative Documents will contain events of default customarily
found in loan agreements for similar asset-based financings and other events of
default reasonably deemed by the Administrative Agent appropriate to the
specific transaction (which will be applicable to the Parent and its
subsidiaries), including, without limitation, the following (subject, where
customary and appropriate, to materiality qualifiers, exceptions and notice and
grace periods to be agreed):

 

  A. Failure to pay principal, interest or any other amount when due.

 

  B. Representations and warranties incorrect in any material respect when
given.

 

  C. Failure to comply with covenants.

 

  D. Cross-default to payment defaults, or default or event of default if the
effect is to accelerate or permit acceleration.

 

  E. Failure to satisfy or stay execution of judgments in excess of specified
amounts.

 

17



--------------------------------------------------------------------------------

  F. Bankruptcy or insolvency.

 

  G. The existence of certain materially adverse employee benefit liabilities.

 

  H. Actual (or asserted by any Loan Party) invalidity or impairment of any
Operative Document (including the failure of any lien to remain perfected and
the priority thereof).

 

  I. Change of ownership or control.

 

Indemnification:    The Operative Documents will contain customary
indemnification provisions (including coverage of environmental liabilities) by
each of the Loan Parties (jointly and severally) in favor of the Administrative
Agent, the Collateral Agent, the Arrangers, each Lender, the Swing Lender, each
Issuer and each of their respective affiliates and the respective officers,
directors, employees, agents, advisors, attorneys and representatives of each of
them. Expenses:    Each of the Loan Parties shall jointly and severally pay or
reimburse the Administrative Agent, the Collateral Agent and the Arrangers for
all reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent, the Collateral Agent and the Arrangers (including
reasonable attorneys’ fees and expenses) in connection with (i) the preparation,
negotiation and execution of the Operative Documents; (ii) the syndication and
funding of the ABL Loans and any issuance of Letters of Credit; (iii) the
creation, perfection or protection of the liens under the Operative Documents
(including all search, filing and recording fees); (iv) the field examinations
and appraisals conducted prior to the Closing Date, and, following the Closing
Date, pursuant to the terms set forth in this Annex I, and (v) the on-going
administration of the Operative Documents (including the preparation,
negotiation and execution of any amendments, consents, waivers, assignments,
restatements or supplements thereto).

 

18



--------------------------------------------------------------------------------

   Each of the Loan Parties further agree to jointly and severally pay or
reimburse the Administrative Agent, the Collateral Agent, the Swing Lender and
each of the Lenders and Issuers for all reasonable and documented out-of-pocket
costs and expenses, including reasonable attorneys’ fees and expenses, incurred
by the Administrative Agent, the Collateral Agent, the Swing Lender or such
Lenders and Issuers in connection with (i) the enforcement of the Operative
Documents; (ii) any refinancing or restructuring of the ABL Facility in the
nature of a “work-out” or any insolvency or bankruptcy proceeding; and (iii) any
legal proceeding relating to or arising out of the ABL Facility or the other
transactions contemplated by the Operative Documents. Assignments and
Participations:    Assignments must be in a minimum amount of $1 million and are
subject to the approval of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), the Borrowers, which in the case of the
Borrowers, shall not be unreasonably withheld or delayed (which consent shall be
deemed to be given if the Borrowers have not objected within 10 business days of
a request for a consent) or required during the continuance of a default or an
event of default under the Operative Documents, the Swing Lender (such consent
not to be unreasonably withheld or delayed), and each Issuer (such consent not
to be unreasonably withheld or delayed), except in each case, with respect to
any assignment to a Lender, an affiliate of a Lender or a fund engaged in
investing in commercial loans that is advised or managed by a Lender. No
participation shall include voting rights, other than for matters requiring
consent of 100% of the Lenders. No assignments or participations shall be made
at any time to any Loan Party, or any of their respective subsidiaries or
affiliates. Requisite Lenders:    Lenders holding at least a majority of the
outstanding commitments and/or exposure under the ABL Facility (the “Requisite
Lenders”). Defaulting Lenders:    The ABL Facility shall include customary
protective provisions (for the benefit of the Issuers and the Swing Lender)
dealing with defaulting Lenders.

 

19



--------------------------------------------------------------------------------

Amendments:    Requisite Lenders, except for (i) provisions customarily
requiring approval by either affected Lenders or all Lenders (including, but not
limited to, increases to any advance rates, changes to payment waterfall
provisions and subordination of the obligations under the ABL Facility in right
of payment to other obligations) and (ii) the consent of Lenders holding at
least 66 2/3% of the outstanding commitments and/or exposure under the ABL
Facility will be required for amendments or waivers of provisions relating to
and changes in eligibility in respect of the Borrowing Base (other than
increases to any advance rates) the effect of which would be to increase
Availability. Miscellaneous:    The Operative Documents will include (i)
standard yield protection provisions (including, without limitation, provisions
relating to compliance with risk-based capital guidelines, increased costs,
payments free and clear of withholding taxes, and Dodd-Frank and Basel III,
regardless of the date enacted, adopted or issued), (ii) a waiver of
consequential damages, and (iii) normal agency, set-off and sharing language.
Governing Law and Submission to Exclusive Jurisdiction:    State of New York.
U.S. Counsel to Administrative Agent:    Skadden, Arps, Slate, Meagher & Flom
LLP

 

20



--------------------------------------------------------------------------------

ANNEX A

TO ANNEX I TO

COMMITMENT LETTER

$150 MILLION SENIOR SECURED ASSET-BASED REVOLVING CREDIT FACILITY

INTEREST RATES AND FEES

 

Interest Rates:    ABL Loans will bear interest, at the option of the Borrowers,
at one of the following rates:    (i) the Applicable Margin (as defined below)
plus Citibank, N.A.’s fluctuating Base Rate (as defined below), payable monthly
in arrears; or    (ii) the Applicable Margin plus the current LIBO rate as
determined by the Administrative Agent, adjusted for reserve requirements, if
any, and subject to customary change of circumstance provisions, for interest
periods of one, two, three or six months (the “LIBO Rate”), payable at the end
of the relevant interest period, but in any event at least quarterly.   
“Applicable Margin” means, for the first full fiscal quarter ending after the
Closing Date, 1.25% per annum, in the case of Base Rate Loans, and 2.25% per
annum, in the case of LIBO Rate Loans, and (b) thereafter, such higher or lower
rates per annum determined by reference to the pricing grid set forth below (the
“Pricing Grid”).    “Base Rate” means the highest of (i) Citibank, N.A.’s base
rate, (ii) the LIBO Rate as determined for an interest period of one month plus
1% and (iii) the Federal Funds Effective Rate plus 1/2 of 1%.    Interest shall
be calculated on the basis of the actual number of days elapsed in a 360-day
year (or, in the case of Base Rate Loans determined by reference to
Citibank, N.A.’s base rate, a 365/366-day year and actual days elapsed). Default
Interest:    With respect to overdue principal, the applicable interest rate
plus 2.00% per annum, and with respect to any other overdue amount (including
overdue interest), the interest rate applicable to Base Rate Loans plus 2.00%
per annum and, in each case, shall be payable on demand. Default interest shall
apply to principal and other obligations that are not paid when due, whether at
stated maturity, by acceleration or otherwise (and without regard to any
applicable grace periods).



--------------------------------------------------------------------------------

Unused Commitment Fee:    From and after the Closing Date, a non-refundable
unused commitment fee at the Unused Commitment Fee Rate will accrue as a
percentage of Utilization, payable monthly in arrears and on the ABL Termination
Date. The “Unused Commitment Fee Rate” means (i) if Utilization is greater than
50% of the commitments under the ABL Facility, 0.25% and (ii) if Utilization is
less than or equal to 50% of the commitments under the ABL Facility, 0.375 %, in
each case calculated on the average daily undrawn portion of the commitments of
each Lender (other than any defaulting Lender) under the ABL Facility (for such
purpose, with outstanding Swing Loans not being treated as Utilization of the
ABL Facility). Letter of Credit Fees:    A percentage per annum equal to the
Applicable Margin for LIBO Rate Loans to the Lenders and 0.125% per annum to the
applicable Issuer will accrue on the outstanding undrawn amount of any Letter of
Credit, payable monthly in arrears and computed on a 360-day basis. In addition,
the Borrowers will pay to the applicable Issuer standard opening, amendment,
presentation, wire and other administration charges applicable to each Letter of
Credit. Pricing Grid:   

            Average             
Excess

Availability

for the

Preceding

Quarter

(expressed as a

percentage of

total

   Applicable Margin for
ABL Loans

Commitments)

       LIBO Rate           Base Rate     > 66%    2.00%   1.00% £ 66% and > 33%
   2.25%   1.25% £ 33%    2.50%   1.50%



--------------------------------------------------------------------------------

ANNEX II

TO COMMITMENT LETTER

SENIOR SECURED BACKSTOP CASH FLOW REVOLVING CREDIT FACILITY

SUMMARY OF TERMS AND CONDITIONS

This Summary of Terms and Conditions outlines certain terms of the Backstop
Facility referred to in the Commitment Letter dated as of February 25, 2014
addressed to UTi Worldwide Inc. from Citigroup Global Markets Inc. (“CGMI”) and
Morgan Stanley Senior Funding, Inc. (“MS”) (the “Commitment Letter”). This
Summary of Terms and Conditions is part of and subject to the Commitment Letter
(including, but not limited to, the confidentiality provisions set forth
therein). Certain capitalized terms used herein are defined in the Commitment
Letter.

 

Borrowers:    UTi United States, Inc., a New York corporation; UTi Integrated
Logistics LLC, a South Carolina limited liability company; UTi Inventory
Management Solutions Inc., a Delaware corporation; Market Transport, Ltd, an
Oregon corporation; Sammons Transportation, Inc., a Montana corporation;
Concentrek Inc., an Arizona corporation; and UTi Transport Solutions Inc., an
Oregon corporation (each a “Borrower”). Guarantors:    UTi Worldwide Inc., a
British Virgin Islands corporation (the “Parent”), and each of its existing and
future direct and indirect subsidiaries (with exceptions to be agreed for
immaterial subsidiaries), and including the Borrowers with respect to the
obligations of the other Borrowers (collectively with the Parent, the
“Guarantors” or the “Loan Parties”); provided that if any Guarantor that is a
European Operating Subsidiary (to be defined in the Operative Documents) enters
into any Credit Facility and the lenders thereunder require that such European
Operating Subsidiary and one or more other European Operating Subsidiaries
(collectively, the “Designated Released Guarantors”) not be a guarantor under
the Facilities, then substantially simultaneously with the closing of such
Credit Facility, the Designated Released Guarantors shall be released from their
guarantees under the Operative Documents so long as, (i) no default or event of
default exists under the Facilities both immediately before and after such
Credit Facility becomes effective and (ii) the net cash proceeds of such Credit
Facility are applied in accordance with the terms of the Backstop Facility.



--------------------------------------------------------------------------------

Lenders:    Affiliates of each Arranger and other financial institutions or
entities acceptable to the Arranger and the Parent (which acceptance by the
Parent will not be unreasonably withheld, conditioned or delayed) (collectively,
the “Lenders”). Administrative Agent:    An affiliate of the CGMI (in such
capacity, the “Administrative Agent”). Collateral Agent:    An affiliate of the
CGMI (in such capacity, the “Collateral Agent”). Lead Arrangers and Bookrunners:
   CGMI and MS (collectively, the “Arrangers”). Letter of Credit Issuers:    An
affiliate of CGMI, an affiliate of MS, and other Lenders (or affiliates of
Lenders) acceptable to the Administrative Agent and the Borrowers (in such
capacity, the “Issuers”). The Backstop Facility:    A non-amortizing senior
secured cash flow revolving credit facility made available to the Borrowers in a
principal amount to be determined on or prior to the Closing Date not to exceed,
if greater than zero, the result of (a) $150 million, minus (b) the borrowing
base set forth in the Closing Date borrowing base certificate of the Company
delivered pursuant to the ABL Facility, minus (c) the Backstop Commitment
Reduction Amount (the “Backstop Facility”, and together with the ABL Facility
defined in Annex I to the Commitment Letter, the “Facilities”), during the
period from the Closing Date (as defined below) through the earlier of (x) the
5th anniversary of the Closing Date (the “Scheduled Backstop Maturity Date”) and
(y) if the Convertible Notes have not been redeemed, refinanced or converted to
equity in full on or before the date that is 6 months prior to the Scheduled
Backstop Maturity Date (and, in the case of a refinancing, to a date that is at
least 6 months after the Scheduled Backstop Maturity Date), then the date that
is 6 months prior to the Scheduled Backstop Maturity Date (the “Backstop
Termination Date”). All loans outstanding under the Backstop Facility (“Backstop
Loans”) shall become due and payable on the Backstop Termination Date.

 

4



--------------------------------------------------------------------------------

   Letters of Credit. Up to 100% of the commitments under the Backstop Facility
will be available for the issuance of letters of credit by the Issuers for the
account of the Borrowers (“Letters of Credit”). No Letter of Credit will have a
termination date after the 5th day preceding the Backstop Termination Date and
none shall have a term of more than one year; provided that Letters of Credit
may provide for automatic renewals for additional one year periods so long as
the termination date of such Letter of Credit is no later than the day set forth
above. Letters of Credit outstanding will reduce availability under the Backstop
Facility on a dollar-for-dollar basis. Closing Date:    The date on which the
commitments under the Backstop Facility become available, which date shall occur
on or before April 30, 2014 (the “Closing Date”). Purpose:    Proceeds of the
Backstop Facility will be used solely (i) to refinance or replace the Parent’s
Existing Facilities, (ii) to pay related transaction costs, fees and expenses,
(iii) to provide working capital from time to time for the Borrowers and their
subsidiaries and (iv) for other general corporate purposes of the Borrowers and
their subsidiaries. Interest Rates and Fees:    As set forth on Annex A attached
hereto and in the Fee Letter. Optional Prepayments and Commitment Reductions:   
The Borrowers may repay the Backstop Loans at any time without premium or
penalty (other than breakage costs, if applicable) and may reduce the
commitments under the Backstop Facility upon at least 3 business days’ notice;
provided that each such reduction shall be in an amount of $5 million or
multiples of $1 million in excess thereof and any mandatory prepayment resulting
from such reduction shall have been made. Mandatory Prepayments and Commitment
Reductions:    The Borrowers shall repay the outstanding Backstop Loans under
the Backstop Facility (and cash collateralize outstanding Letters of Credit) to
the extent that such Backstop Loans and Letters of Credit exceed the commitments
under the Backstop Facility.

 

5



--------------------------------------------------------------------------------

   Mandatory prepayments of the Backstop Loans (and cash collateralization of
outstanding Letters of Credit), and mandatory reductions of the commitments
under the Backstop Facility shall be required in an amount equal to 100% of any
commitments obtained, or any gross cash proceeds received, by the Parent or any
of its subsidiaries from any Credit Facilities (whether or not in effect on the
Closing Date) and including gross cash proceeds received on or after the Closing
Date pursuant to any greenshoe option exercised in respect of the Convertible
Notes. Security:   

All amounts owing by the Borrowers under the Backstop Facility and by the
Guarantors in respect thereof (including, without limitation, any exposure of a
Lender or any affiliate of a Lender in respect of cash management or hedging
transactions incurred on behalf of any Borrower or the Parent) will be secured
by (i) a first priority perfected security interest in the Cash Flow Priority
Collateral (as defined below) and (ii) a second priority perfected security
interest in the ABL Priority Collateral (as defined below).

 

“ABL Priority Collateral” means all of the Borrowers’ and the U.S. Guarantors’6
existing and future (a) (i) accounts, (ii) inventory, (iii) payment intangibles
and (iv) all instruments, documents, letter of credit rights and chattel paper
evidencing, arising from or substituted for the foregoing, (b) all deposit
accounts (including all cash, cash equivalents, financial assets, negotiable
instruments and other evidence of payment, and other funds on deposit therein or
credited thereto), and all securities accounts (including any and all investment
property held therein or credited thereto) (excluding, in the case of this
clause (b), (x) a deposit account designated by the Borrowers into which only
identifiable proceeds of Cash Flow Priority Collateral are deposited, (y) a
deposit account designated as a cash collateral account solely for the cash
collateralization of letters of credit issued under the Backstop Facility and
funds on deposit therein or credited thereto and (z) certain other excluded
deposit

 

6  To include the Canadian Borrowers’ and Canadian Guarantors’ assets if a
Canadian ABL facility is included under the ABL Facility.

 

6



--------------------------------------------------------------------------------

   accounts to be mutually agreed, including payroll disbursement accounts and
accounts that hold de minimis amounts to be mutually agreed upon), (c) all
accessions to, substitutions for and replacements of the foregoing, together
with all books and records, databases, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any general intangibles (excluding, for the avoidance of doubt,
trademarks, trade names and other intellectual property and capital stock (and
any certificates evidencing such capital stock)) at any time evidencing or
relating to any of the foregoing; and (d) to the extent not otherwise included,
all proceeds (including without limitation, all insurance proceeds), supporting
obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing, subject to customary exceptions for transactions of this type.   

“Cash Flow Priority Collateral” means all of the Borrowers’ and the U.S.
Guarantors’7 and UTi (Netherlands) Holdings B.V.’s (“UTi Netherlands”) existing
and future assets (limited, in the case of UTi Netherlands, to 100% of the
capital stock of UTi (US) Holdings Inc.), including, without limitation, all
intercompany notes owned by the Borrowers and the U.S. Guarantors,8 all capital
stock owned by the Borrowers and the U.S. Guarantors9 (but, solely to the extent
that material adverse tax consequences could reasonably be expected to otherwise
result, as determined in good faith by the Parent after consultation with the
Collateral Agent, not more than 65% of the voting capital stock of their
respective foreign subsidiaries and excluding the capital stock of entities the
primary assets of which are capital stock of foreign subsidiaries), and all
equipment, investment property, instruments, chattel paper, material

 

7  To include the Canadian Borrowers’ and Canadian Guarantors’ assets if a
Canadian ABL facility is included under the ABL Facility.

8  To include the Canadian Borrowers’ and Canadian Guarantors’ assets if a
Canadian ABL facility is included under the ABL Facility.

9  To include the Canadian Borrowers’ and Canadian Guarantors’ assets if a
Canadian ABL facility is included under the ABL Facility. This includes the
pledge of the equity interests owned by UTi (US) Holdings Inc. and Market
Industries Ltd. (and similar pledges of Canadian holding company equity
interests shall be pledged if a Canadian ABL facility is included under the ABL
Facility).

 

7



--------------------------------------------------------------------------------

  

owned real estate, material leasehold interests, contracts, patents, copyrights,
trademarks and other general intangibles, in each case other than ABL Priority
Collateral, subject to customary exceptions for transactions of this type.

 

“Collateral” means the ABL Priority Collateral and the Cash Flow Priority
Collateral.

Intercreditor Agreement:    If the Backstop Facility becomes effective on the
Closing Date, the priority of the security interests and related creditor rights
among the ABL Facility and the Backstop Facility will be set forth in one or
more customary intercreditor agreements (collectively, the “Intercreditor
Agreement”). Such agreements shall be in form and substance reasonably
acceptable to the Borrowers, the Arrangers, the Administrative Agent and the
Collateral Agent. Conditions Precedent to the Closing:    The Operative
Documents will contain conditions precedent to the closing of the Backstop
Facility and the availability of the commitments thereunder (i) described in the
Commitment Letter and (ii) the following:

 

  A. The Administrative Agent and the Collateral Agent or their counsel shall
have received all Operative Documents, each executed by the parties thereto,
together with such opinions of counsel, insurance certificates and endorsements,
resolutions, organizational documents, secretary’s certificates and other
closing documents as are customary for transactions of this type or as the
Administrative Agent shall reasonably request,, in each case in form and
substance satisfactory to the Borrowers and their counsel, the Administrative
Agent, the Collateral Agent and the Arrangers and their counsel, and each Lender
and its counsel.

 

  B. All fees and expenses (including reasonable fees and expenses of counsel)
required to be paid to the Administrative Agent, the Collateral Agent, the
Arrangers and the Lenders on or before the Closing Date shall have been paid.

 

8



--------------------------------------------------------------------------------

  C. The Lenders shall be satisfied in their reasonable judgment that the
Borrowers’, the Guarantors’, and their respective subsidiaries’ existing debts
and liens do not exceed an amount agreed upon prior to the Closing Date (which
amounts shall include the debts and liens under the Facilities and under such
other existing debt and liens permitted under the Operative Documents, including
but not limited to, the Sumitomo Facility and the debt securities issued
pursuant to the Capital Markets Transactions).

 

  D. The Parent shall have delivered a certificate from its chief financial
officer, in form and substance satisfactory to the Administrative Agent,
attesting to the solvency of the Borrowers and each of the Guarantors after
giving effect to the transactions contemplated hereby.

 

  E. The absence of any fact, circumstance, event or condition that has had or
could reasonably be expected to have a material adverse change in (i) the
business, financial condition or operations of the Parent and its subsidiaries,
taken as a whole, since October 31, 2013, (ii) the ability of the Borrowers or
the Guarantors to perform their respective material obligations (including,
without limitation, to grant liens and perform their payment obligations) under
the Operative Documents or (iii) the ability of the Administrative Agent and the
Lenders to enforce the Operative Documents (any of the foregoing being a
“Material Adverse Change”).

 

  F.

The Collateral Agent shall have valid and perfected liens on (or arrangements
satisfactory to the Commitment Parties for perfection shall have been made) and
security interests in the Collateral subject to customary exceptions with
respect thereto; and all filing and recording fees and taxes shall have been
duly paid; all search results reasonably requested with respect to the Borrowers
and the Guarantors shall have been received by the Collateral Agent; and all
filings and recordations required by the Operative Documents to perfect the
Collateral Agent’s liens on and security interest in the Collateral on or prior
to

 

9



--------------------------------------------------------------------------------

  the Closing Date shall have been duly made or satisfactory arrangements for
such filings shall have been made to make such filings and recordations on or
after the Closing Date.

 

  G. The Existing Facilities and all liens granted thereunder, if any, shall
have been terminated pursuant to documents in form and substance satisfactory to
the Lenders; provided, that existing letters of credit and related reimbursement
obligations under the RBS Facility may remain outstanding and be cash
collateralized in an amount not to exceed $45 million.

 

  H. The ABL Facility shall have become effective.

 

  I. On the Closing Date, after giving effect to the initial funding of any
loans under the ABL Facility, any Backstop Loans, the issuance of any Letters of
Credit hereunder or thereunder and the payment by the Borrowers of all
transaction expenses, Excess Availability (as defined in Annex I) shall be at
least $100 million.

 

  J. The Administrative Agent and the Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the Patriot Act, and requested at least 5 business
days prior to the Closing Date.

 

Conditions Precedent to Each Backstop Loan and Letter of Credit:    On the
funding date of each Backstop Loan (and on the date of issuance of any Letter of
Credit) (i) there shall exist no default (or any event which with the giving of
notice or lapse of time or both would be a default) under the Operative
Documents both immediately before and after giving effect to such Backstop Loan
(or the issuance of such Letter of Credit), (ii) the representations and
warranties of the Loan Parties therein shall be true and correct in all material
respects (although any representations and warranties that are qualified by
“material”, “material adverse effect” or a similar term shall be true and
correct in all respects) immediately prior to, and after giving effect to, such
funding or issuance, (iii) the making of such Backstop Loan (or the issuance

 

10



--------------------------------------------------------------------------------

   of such Letter of Credit) shall not violate any requirement of law and shall
not be enjoined, temporarily, preliminarily or permanently and (iv) both
immediately before and after giving effect to such Backstop Loan (or the
issuance of such Letter of Credit), the sum of (x) the aggregate outstanding
principal amount of all Backstop Loans and (y) the aggregate stated amount of
all Letters of Credit outstanding (plus any unreimbursed drawings relating
thereto) shall not exceed the commitments under the Backstop Facility at such
time. Representations and Warranties:    The Operative Documents will contain
representations and warranties customarily found in loan agreements for similar
cash flow financings and other representations and warranties reasonably deemed
by the Administrative Agent appropriate to the specific transaction (which will
be applicable to the Parent and its subsidiaries), including, without limitation
(subject to materiality qualifiers, exceptions, thresholds and limitations to be
agreed) with respect to: valid existence, compliance with law, requisite power,
due authorization, no conflict with agreements or applicable law, enforceability
of the Operative Documents, ownership of subsidiaries, accuracy of financial
statements and all other information provided, absence of Material Adverse
Change, solvency, absence of material litigation, taxes, margin regulations, no
burdensome restrictions, no default under material agreements or the Operative
Documents, inapplicability of Investment Company Act or Public Utility Holding
Company Act, use of proceeds, insurance, labor matters, ERISA, environmental
matters, governmental authorization and other consents, casualty, collateral
documents, compliance with OFAC, FCPA, anti-terrorism laws and anti-money
laundering laws, cash management, necessary rights to intellectual property and
ownership of properties. Affirmative Covenants:    The Operative Documents will
contain affirmative covenants customarily found in loan agreements for similar
cash flow financings and other affirmative covenants reasonably deemed by the
Administrative Agent appropriate to the specific transaction (which will be
applicable to the Parent and its subsidiaries), including, without limitation,
the following (subject to materiality qualifiers, exceptions, thresholds,
limitations and baskets to be agreed):

 

11



--------------------------------------------------------------------------------

  A. Preservation of corporate existence.

 

  B. Compliance with laws (including ERISA and applicable environmental laws).

 

  C. Conduct of business.

 

  D. Payment of taxes.

 

  E. Maintenance of insurance.

 

  F. Access to books and records and visitation rights.

 

  G. Maintenance of books and records.

 

  H. Maintenance of properties.

 

  I. Use of proceeds.

 

  J. Provision of additional collateral, guarantees and mortgages.

 

  K. Further assurances.

 

  L. Compliance with OFAC, FCPA, anti-terrorism laws and anti-money laundering
laws.

 

  M. Cash management system.

 

Negative Covenants:    The Operative Documents will contain negative covenants
customarily found in loan agreements for similar cash flow financings and other
negative covenants reasonably deemed by the Administrative Agent appropriate to
the specific transaction (which will be applicable to the Parent and its
subsidiaries), including, without limitation, the following (subject to
materiality qualifiers, exceptions, thresholds, limitations and “baskets” to be
agreed):

 

  A. Limitations on debt and guarantees (other than debt existing on the Closing
Date in respect of the Capital Markets Transactions and the Loan Agreement,
dated as of October 21, 2013 (the “Sumitomo Facility”), between the Parent and
Sumitomo Mitsui Banking Corporation (with permitted refinancings of the
foregoing, if any, to be mutually agreed) and, to the extent permitted below,
hedge agreements).

 

12



--------------------------------------------------------------------------------

  B. Limitations on liens.

 

  C. Limitations on loans and investments.

 

  D. Limitations on asset dispositions, including, without limitation, the
issuance and sale of capital stock of subsidiaries.

 

  E. Limitations on dividends, redemptions and repurchases with respect to
capital stock.

 

  F. Limitations on cancellation of debt and on prepayments, redemptions and
repurchases of debt (other than the loans under the ABL Facility and the
Backstop Loans).

 

  G. Limitations on mergers, consolidations, acquisitions, joint ventures or
creation of subsidiaries.

 

  H. Limitations on changes in business.

 

  I. Limitations on transactions with affiliates.

 

  J. Limitations on restrictions on distributions from subsidiaries and granting
of negative pledges.

 

  K. Limitations on amendment of constituent documents and material agreements
(including documents in respect of the Capital Markets Transactions), except for
modifications that could not reasonably be expected to materially and adversely
affect the interests of the Lenders.

 

  L. Limitations on changes in accounting treatment and reporting practices or
the fiscal year.

 

  M. Limitations on sale/leasebacks.

 

  N. Limitations on speculative transactions except for the sole purpose of
hedging in the normal course of business and consistent with industry practices.

 

  O. Limitations on use of proceeds.

 

13



--------------------------------------------------------------------------------

  P. Limitations on holding companies.

 

  Q. OFAC, FCPA, anti-terrorism laws and anti-money laundering laws.

 

Financial Covenant:    The Operative Documents will contain the following
financial covenant (which will be applicable to the Parent and its
subsidiaries):    Maximum Total Net Leverage Ratio. At all times, compliance by
the Parent and its subsidiaries on a consolidated basis with a maximum Total Net
Leverage Ratio (to be defined in the Operative Documents) of a ratio to be
mutually agreed. Financial Reporting Requirements:    The Parent shall provide,
without limitation: (i) quarterly consolidated financial statements of the
Parent and its subsidiaries within 45 calendar days of quarter-end, certified by
the Parent’s chief financial officer; (ii) annual audited consolidated financial
statements of the Parent and its subsidiaries within 90 calendar days of
year-end, certified with respect to such consolidated financial statements by
independent certified public accountants of nationally recognized standing or
otherwise reasonably acceptable to the Administrative Agent; (iii) projections
with respect to the Parent for the balance of the term of the Backstop Facility
provided annually and annual business and financial plans provided in each case
at least 30 calendar days prior to fiscal year-end; and (iv) during each Weekly
Reporting Period, monthly financial information of the Parent and its
subsidiaries (which information will be limited to revenue, operating income and
certain other line items to be agreed upon) within 15 days of month-end,
certified by the Parent’s chief financial officer. Other Reporting Requirements:
   The Operative Documents will contain other reporting requirements customarily
found in loan documents for similar cash flow financings and other reporting
requirements reasonably deemed by the Administrative Agent appropriate to the
specific transaction, including, without limitation, with respect to litigation,
ERISA or environmental events.

 

14



--------------------------------------------------------------------------------

Events of Default:    The Operative Documents will contain events of default
customarily found in loan agreements for similar cash flow financings and other
events of default reasonably deemed by the Administrative Agent appropriate to
the specific transaction (which will be applicable to the Parent and its
subsidiaries), including, without limitation, the following (subject, where
customary and appropriate, to materiality qualifiers, exceptions and notice and
grace periods to be agreed):

 

  A. Failure to pay principal, interest or any other amount when due.

 

  B. Representations and warranties incorrect in any material respect when
given.

 

  C. Failure to comply with covenants.

 

  D. Cross-default to payment defaults, or default or event of default if the
effect is to accelerate or permit acceleration.

 

  E. Failure to satisfy or stay execution of judgments in excess of specified
amounts.

 

  F. Bankruptcy or insolvency.

 

  G. The existence of certain materially adverse employee benefit liabilities.

 

  H. Actual (or asserted by any Loan Party) invalidity or impairment of any
Operative Document (including the failure of any lien to remain perfected and
the priority thereof).

 

  I. Change of ownership or control.

 

Indemnification:    The Operative Documents will contain customary
indemnification provisions (including coverage of environmental liabilities) by
each of the Loan Parties (jointly and severally) in favor of the Administrative
Agent, the Collateral Agent, the Arrangers, each Lender, each Issuer and each of
their respective affiliates and the respective officers, directors, employees,
agents, advisors, attorneys and representatives of each of them.

 

15



--------------------------------------------------------------------------------

Expenses:   

Each of the Loan Parties shall jointly and severally pay or reimburse the
Administrative Agent, the Collateral Agent and the Arrangers for all reasonable
and documented out-of-pocket costs and expenses incurred by the Administrative
Agent, the Collateral Agent and the Arrangers (including reasonable attorneys’
fees and expenses) in connection with (i) the preparation, negotiation and
execution of the Operative Documents; (ii) the syndication and funding of the
Backstop Loans and any issuance of Letters of Credit; (iii) the creation,
perfection or protection of the liens under the Operative Documents (including
all search, filing and recording fees); and (iv) the on-going administration of
the Operative Documents (including the preparation, negotiation and execution of
any amendments, consents, waivers, assignments, restatements or supplements
thereto).

 

Each of the Loan Parties further agree to jointly and severally pay or reimburse
the Administrative Agent, the Collateral Agent, and each of the Lenders and
Issuers for all reasonable and documented out-of-pocket costs and expenses,
including reasonable attorneys’ fees and expenses, incurred by the
Administrative Agent, the Collateral Agent, or such Lenders and Issuers in
connection with (i) the enforcement of the Operative Documents; (ii) any
refinancing or restructuring of the Backstop Facility in the nature of a
“work-out” or any insolvency or bankruptcy proceeding; and (iii) any legal
proceeding relating to or arising out of the Backstop Facility or the other
transactions contemplated by the Operative Documents.

Assignments and Participations:    Assignments must be in a minimum amount of $1
million and are subject to the approval of the Administrative Agent (such
consent not to be unreasonably withheld or delayed), the Borrowers, which in the
case of the Borrowers, shall not be unreasonably withheld or delayed (which
consent shall be deemed to be given if the Borrowers have not objected within
10 business days of a request for a consent) or required during the continuance
of a default or an event of default under the Operative Documents, and each
Issuer (such consent not to be unreasonably withheld or delayed), except in each
case, with respect to any assignment to a Lender, an affiliate of a Lender or a
fund engaged in

 

16



--------------------------------------------------------------------------------

   investing in commercial loans that is advised or managed by a Lender. No
participation shall include voting rights, other than for matters requiring
consent of 100% of the Lenders. No assignments or participations shall be made
at any time to any Loan Party, or any of their respective subsidiaries or
affiliates. Requisite Lenders:    Lenders holding at least a majority of the
outstanding commitments and/or exposure under the Backstop Facility (the
“Requisite Lenders”). Defaulting Lenders:    The Backstop Facility shall include
customary protective provisions (for the benefit of the Issuers) dealing with
defaulting Lenders. Amendments:    Requisite Lenders, except for provisions
customarily requiring approval by either affected Lenders or all Lenders
(including, but not limited to, changes to payment waterfall provisions and
subordination of the obligations under the Backstop Facility in right of payment
to other obligations). Miscellaneous:    The Operative Documents will include
(i) standard yield protection provisions (including, without limitation,
provisions relating to compliance with risk-based capital guidelines, increased
costs, payments free and clear of withholding taxes, and Dodd-Frank and Basel
III, regardless of the date enacted, adopted or issued), (ii) a waiver of
consequential damages, and (iii) normal agency, set-off and sharing language.
Governing Law and Submission to Exclusive Jurisdiction:    State of New York.
U.S. Counsel to Administrative Agent:    Skadden, Arps, Slate, Meagher & Flom
LLP

 

17



--------------------------------------------------------------------------------

ANNEX A

TO ANNEX II TO

COMMITMENT LETTER

SENIOR SECURED BACKSTOP CASH FLOW REVOLVING CREDIT FACILITY

INTEREST RATES AND FEES

 

Interest Rates:    Backstop Loans will bear interest, at the option of the
Borrowers, at one of the following rates:    (i) the Applicable Margin (as
defined below) plus Citibank, N.A.’s fluctuating Base Rate (as defined below),
payable monthly in arrears; or    (ii) the Applicable Margin plus the current
LIBO rate as determined by the Administrative Agent, adjusted for reserve
requirements, if any, and subject to customary change of circumstance
provisions, for interest periods of one, two, three or six months (the “LIBO
Rate”), payable at the end of the relevant interest period, but in any event at
least quarterly.    “Applicable Margin” means, for the first full fiscal quarter
ending after the Closing Date, 2.50% per annum, in the case of Base Rate Loans,
and 3.50% per annum, in the case of LIBO Rate Loans, and (b) thereafter, such
higher or lower rates per annum determined by reference to the pricing grid set
forth below (the “Pricing Grid”).    “Base Rate” means the highest of (i)
Citibank, N.A.’s base rate, (ii) the LIBO Rate as determined for an interest
period of one month plus 1% and (iii) the Federal Funds Effective Rate plus 1/2
of 1%.    Interest shall be calculated on the basis of the actual number of days
elapsed in a 360-day year (or, in the case of Base Rate Loans determined by
reference to Citibank, N.A.’s base rate, a 365/366-day year and actual days
elapsed). Default Interest:    With respect to overdue principal, the applicable
interest rate plus 2.00% per annum, and with respect to any other overdue amount
(including overdue interest), the interest rate applicable to Base Rate Loans
plus 2.00% per annum and, in each case, shall be payable on demand. Default
interest shall apply to principal and other obligations that are not paid when
due, whether at stated maturity, by acceleration or otherwise (and without
regard to any applicable grace periods).



--------------------------------------------------------------------------------

Unused Commitment Fee:    From and after the Closing Date, a non-refundable
unused commitment fee at the Unused Commitment Fee Rate, payable monthly in
arrears and on the Backstop Termination Date. The “Unused Commitment Fee Rate”
means a rate of 0.50% per annum; provided that if the Total Net Leverage Ratio
is less than a ratio to be mutually agreed, the Unused Commitment Fee Rate shall
be 0.375%, in each case calculated on the average daily undrawn portion of the
commitments of each Lender (other than any defaulting Lender) under the Backstop
Facility. Letter of Credit Fees:    A percentage per annum equal to the
Applicable Margin for LIBO Rate Loans to the Lenders and 0.125% per annum to the
applicable Issuer will accrue on the outstanding undrawn amount of any Letter of
Credit, payable monthly in arrears and computed on a 360-day basis. In addition,
the Borrowers will pay to the applicable Issuer standard opening, amendment,
presentation, wire and other administration charges applicable to each Letter of
Credit. Pricing Grid:   

 

Total Net

Leverage

   Applicable Margin for
Backstop Loans

Ratio

   LIBO Rate    Base Rate Pricing grid to be mutually agreed.

 

A-2